HUFSTEDLER, Circuit Judge:
This appeal presents the question whether there is a diversity jurisdiction analog in the District Court of Guam over causes of action which the Guam legislature has otherwise lodged in the Guam Island Court.1 Plaintiff Eleanor Mailloux, a citizen of West Virginia, brought this action to enforce a marital settlement agreement against her former husband, a citizen and resident of Guam, and joined the Chase Manhattan Bank as a codefendant because it had received the proceeds from the sale of the property in dispute. The action was brought in the Guam District Court which decided that it had jurisdiction under section 1424(a) of the Organic Act of Guam (48 U.S.C. § 1424(a)), in light of 28 U.S.C. § 1332(d).
*977Congress did not specifically address the question whether federal diversity jurisdiction would exist after the Guamanian legislature transferred local causes of action to the Island Court. Both the Organic Act and the 1958 revision of its judiciary section are silent on the point. We reach the conclusion that Congress intended that the Guam District Court have diversity jurisdiction analogous to that of a federal district court within the States, because a major purpose of the Organic Act was to bring to Guam a judiciary closely analogous to that of the United States and, particularly, to grant to the citizens of Guam the benefits of the privileges and immunities clauses of the Federal Constitution, which include access to federal courts in diversity cases as long as diversity jurisdiction is a federal jurisdictional component.
The Organic Act grants the District Court of Guam “jurisdiction of a district court of the United States in all causes arising under the Constitution, treaties, and laws of the United States, regardless of the sum or value of the matter in controversy ..” The words “arising under the . . . laws of the United States” are not automatically selfdefining, and they have meant different things in different contexts. (Compare Osborn v. Bank of United States (1824) 9 Wheat. 738, 22 U.S. 738, 6 L.Ed. 204 (“arising under” in the context of Article III) with Louisville & Nashville R. R. v. Mottley (1908) 211 U.S. 149, 29 S.Ct. 42, 53 L.Ed. 126 (“arising under” in the context of 28 U.S.C. § 1331). See also Textile Workers Union v. Lincoln Mills (1957) 353 U.S. 448, 473-78, 77 S.Ct. 912, 1 L.Ed.2d 972 (Frankfurter, J., dissenting) (discussion of protective jurisdiction and construction of “arising under . . the laws of the United States”); P. Bator, D. Shapiro, P. Mishkin, and H. Wechsler, Hart and Wechsler’s The Federal Courts and the Federal System 850-73 (1973).)
We read the “arising under . ” language in the Organic Act in conjunction with the more recent enactment of section 1421b(u), extending the privileges and immunities clauses of the Federal Constitution to Guam, to help us solve the diversity riddle.2 The extension to Guamanian citizens of the privileges and immunities of national citizenship3 was intended to “guarantee to all U.S. citizens in or entering Guam — including corporations of any of the United States — rights of national citizenship such as the right to appeal in proper cases to the national courts, and the right of protection abroad.”4 The privileges of national citi*978zenship5 have been construed to include the right of access to federal courts via diversity jurisdiction. (Terral v. Burke Construction Co. (1922) 257 U.S. 529, 42 S.Ct. 188, 66 L.Ed. 352 (nonresident corporations have right to resort to federal courts under diversity and removal statutes which is of constitutional proportion; state cannot condition license on waiver of that right); Garrity v. New Jersey (1967) 385 U.S. 493, 500, 87 S.Ct. 616, 620, 17 L.Ed.2d 562 (“There are rights of constitutional stature whose exercise a State may not condition by the exaction of a price. . . . Resort to the federal courts in diversity of citizenship cases is another.”); In re Southwestern Bell Telephone Co. (5th Cir. 1976) 535 F.2d 859, 861, modified 542 F.2d 297 (en banc) (“Persons who meet those [diversity and removal] criteria have a statutory and indeed a constitutional, right to resort to the federal courts.”); Pennsylvania v. Local 542, Operating Engineers (E.D.Pa.1972) 347 F.Supp. 268, 297.)
Congress intended that Guam should be treated as if it were a state for the purpose of applying the privileges and immunities clauses.6 That purpose is fulfilled by reading section 1424(a) together with section 1421b(u) to provide the Guam District Court with diversity jurisdiction, thus giving Guamanian litigants access to the federal courts analogous to that guaranteed to litigants within the States by the privileges and immunities clause of the Fourteenth Amendment.
This interpretation of sections 1424(a) and 1421b(u) also implements the broad policies of the Organic Act of Guam which included providing Guam with a judiciary closely patterned on that of the United States.7 (Cf. Agana Bay Development Co., Ltd. v. Supreme Court of Guam (9th Cir. 1976) 529 F.2d 952, 959 (Kennedy, J., dissenting) (adopted by the court en banc in Guam v. Olsen (1976) 540 F.2d 1011, 1012, cert. granted, 429 U.S. 959, 97 S.Ct. 380, 50 L.Ed.2d 325) (language should be construed in context of, and with reference to, the whole territorial structure established for Guam by Congress).)
AFFIRMED.

. The decision below is reported at 417 F.Supp. 11.


. 48 U.S.C. § 1421b(u):
“The following provisions of and amendments to the Constitution of the United States are hereby extended to Guam to the extent that they have not been previously extended to that territory and shall have the same force and effect there as in the United States or in any State of the United States: . . . article IV, section 1 and section 2, clause 1; . . . the second sentence of section 1 of the fourteenth amendment . .
“All laws enacted by Congress with respect to Guam and all laws enacted by the territorial legislature of Guam which are inconsistent with the provisions of this subsection are repealed to the extent of such inconsistency.”


. The statute also extends the privileges and immunities clause of Article IV to Guam. The Article IV clause secures a different set of privileges and immunities than does the clause in the fourteenth Amendment:
“The protection extended to citizens of the United States by the privileges and immunities clause [of the Fourteenth Amendment] includes those rights and privileges which, under the laws and Constitution of the United States, are incident to citizenship of the United States, but does not include rights pertaining to state citizenship and derived solely from the relationship of the citizen and his state established by state law.” (Snowden v. Hughes (1944) 321 U.S. 1, 6-7, 64 S.Ct. 397, 400, 88 L.Ed. 497; see Hamilton v. Regents (1934) 293 U.S. 245, 261, 55 S.Ct. 197, 79 L.Ed. 343; Chambers v. Baltimore & Ohio R. R. (1907) 207 U.S. 142, 148, 28 S.Ct. 34, 52 L.Ed. 143.)


. S.Rep. No. 216, 90th Cong., 1st Sess. 12 (1967) (letter of February 19, 1967, from Assistant Secretary of Interior Harry R. Anderson to Senator Henry M. Jackson, Chairman of the Committee on Interior and Insular Affairs). The word “appeal” is used here not in the sense of appeal from a lower court decision but in the sense of presenting one’s case to a court. The structure and procedure for appeal from decisions of the Guamanian courts was addressed in Public Law 85-444, Act of June 4, 1958, §§ 1, 2, 72 Stat. 178. See Guam v. Olsen (9th Cir. en banc 1976) 540 F.2d 1011, cert. *978granted, 429 U.S. 959, 97 S.Ct. 380, 50 L.Ed.2d 325.


. The privileges of national citizenship are those springing from the Constitution and laws of the United States. See Snowden v. Hughes (1944) 321 U.S. 1, 6-7, 64 S.Ct. 397, 88 L.Ed. 497; Hamilton v. Regents (1934) 293 U.S. 245, 261, 55 S.Ct. 197, 79 L.Ed. 343. Congress has a role in defining the contour of the privileges and immunities clause of the Fourteenth Amendment. Contrary to the implications of the dissent privileges and immunities of federal citizenship are not limited to those “that Congress cannot deny to the citizens of the United States.” {Infra, at 983.) Although there is no constitutional compulsion requiring Congress to create inferior federal courts or diversity jurisdiction, once Congress has created them there is a right of federal citizenship to use of the federal courts in diversity cases protected from State-created restrictions by the privileges and immunities clause of the Fourteenth Amendment. (See generally Terral v. Burke Construction Co. (1922) 257 U.S. 529, 42 S.Ct. 188, 66 L.Ed. 352.)


. See Leibowitz, “The Applicability of Federal Law to Guam,” 16 Va.J. Int’l L. 21, 30 & n. 43 (1975). The only limit on the application of the privileges and immunities clauses to Guam is that their application must not be inconsistent with the status of Guam as an “unincorporated territory.” (H.R.Rep. No. 1521, 90th Cong., 2d Sess., reprinted in [1968] U.S.Code Cong. & Ad.News, p. 3564. See generally Coudert, “Evolution of the Doctrine of Territorial Incorporation,” 26 Colum.L.Rev. 823 (1926).) Giving full scope to the rights enumerated in § 1421b(u) does not create any inconsistency because the congressional intent not to incorporate Guam is clear. Guam v. Inglett (9th Cir. 1969) 417 F.2d 123, 125, overruled on other grounds; United States v. Frame (9th Cir. 1972) 454 F.2d 1136, 1138; see Leibowitz, “The Applicability of Federal Law to Guam,” 16 Va.J. Int’l L. 21, 23-33 (1975).


. S.Rep. No. 2109, 81st Cong., 2d Sess., reprinted in [1950] U.S.Code Cong.Serv., pp. 2840 — 41, 2843. See also Pugh v. United States (9th Cir. 1954) 212 F.2d 761, 766-67 (Denman, J., concurring).